Citation Nr: 1430776	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  12-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During an October 2013 hearing before the undersigned Veterans Law Judge, the Veteran testified that he continues to receive medical treatment from the Ann Arbor VA Medical Center (VAMC).  The most recent VA treatment record before the Board is dated November 7, 2011.  Thus it appears that there may be VA treatment records that have not yet been associated with the record.  VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A review of an October 2010 VA examination report reveals that the examiner referred to an entrance examination conducted while the Veteran was in the National Guard.  During the October 2013 hearing, the Veteran testified that he had never been in the National Guard and had never been given a physical examination for the National Guard.  As a result, it appears that the October 2010 VA examiner may have reviewed records pertaining to a veteran other than the appellant in this claim.  

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, on remand the VA examiner must address the Veteran's hearing testimony that he had back symptoms at separation but denied them in order to be able to leave active duty and get home, and that he has had back symptoms ever since separation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

The most recent VA audiological examination was conducted in March 2011.  In July 2012 correspondence, the Veteran stated that his hearing was getting worse.  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA medical records, to include any records from the Ann Arbor VAMC, dated after November 7, 2011.  

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any low back disability, to include lumbar back strain.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current low back disability, to include lumbar back strain, is causally related to injuries noted in the Veteran's service treatment records.  

The examiner must consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's bilateral hearing loss.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.  

A complete rationale for all opinions expressed must be provided.  

4.  Then, readjudicate the Veteran's claims, addressing all evidence received since the May 2012 statements of the case, including private chiropractic records received by VA in December 2013.  If either of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



